DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 02/21/2019.

Claims 1-10 are pending and being examined.

Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all the cumulative limitations of independent claim 1 with particular attention to the claimed membrane dust collector configuration wherein the membrane dust collector includes temperature and humidity sensors, anti-caking agent nozzle(s), a membrane dust collector inlet, the dust collecting membrane, a pore board, an ash bucket, a middle box, an upper box, an insulating and heating device and a backflush device; wherein the temperature and humidity sensors and the anti-caking agent nozzle are placed in the membrane dust collector inlet, the temperature and humidity sensors are placed in front of the anti-caking agent nozzle, the anticaking agent storage tank is connected to the anti-caking agent nozzle through the conveying pipe, the membrane dust collector inlet is placed in the tangential direction of the middle box, the pore board is placed between the middle box and the 
Mei (CN 205026683 U) and Wang (CN 205174398 U) are considered to be the closest prior art.
Mei teaches an incinerator system comprising an incinerator, heat exchanger, dust remove, spray absorption tower wherein the incinerator is connected to the heat exchanger, the heat exchanger is connected to the dust remover and the dust remover is connected to the spray absorption tower; Mei teaches the system comprising an induced draft fan (Mei, abstract, page 2 of description and Fig. 1).
Wang teaches an organic waste liquid treatment device of salt comprising a liquid waste incinerator, water tube boiler (i.e., heat exchanger), cyclone dust collector, exhaust fan, chimney, pulse gas soot blower and a slag discharge (i.e., gas/solid separator (Wang, abstract, page 2 of description, figure 1).
Mei and Wang, alone or combined, do not teach nor render obvious the claimed membrane dust collector configuration.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734